LLOYD, J.
It is apparent from the petition that the alleged cause of action of the plaintiff is based upon proceedings in aid of execution instituted by the defendant upon a judgment theretofore obtained, and that plaintiff in error’s employer did not have in his possession any money or property of the plaintiff in error. The purpose of proceedings in aid of execution is to enable a party in whose favor a judgment is rendered to ascertain where there is property that can be subjected to the payment of the judgment, and if any such property is discovered, to take such further proceedings as shall be necessary and appropriate to compel its application to the satisfaction of the judgment.
The proceedings instituted by defendant did not involve the seizure of any property of the judgment debtor which could constitute the basis for an action for malicious prosecution. Cincinnati Daily Tribune Co. v Bruck, 61 Oh St, 489, L. R. A., 1918-D, note page 552.
The judgment of the Court of Common Pleas is therefore affirmed.
RICHARDS and WILLIAMS, JJ, concur.